Citation Nr: 0204002	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  00-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 1992, the 
veteran testified before the undersigned member of the Board 
at the RO.  

The Board notes that during his personal hearing, the veteran 
raised the issue of secondary service connection for 
depression and entitlement to a total disability rating based 
on individual unemployability.  The Board refers these 
matters to the RO for appropriate action.  The veteran and 
the representative are reminded to protect their rights and 
to file a claim in writing with the RO.


FINDINGS OF FACT

The veteran's migraine headaches have been shown to be very 
frequent, completely prostrating and productive of prolonged 
attacks which cause severe economic impairment, but have not 
resulted in frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
October 1999 rating decision and in the May 2000 statement of 
the case of the reasons and bases for the denial of his 
claim.  The Board concludes that the discussions in the 
rating decision and in the statement of the case informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, in September 1998, the veteran was afforded a VA 
neurological examination.  In addition, pertinent VA and 
private medical records have been obtained.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  There is sufficient evidence of record to 
decide his claim properly.  The Board notes that in April 
2002, the veteran's representative requested that if an 
allowance could not be granted on the record, another VA 
examination was requested.  A review of the record, as noted, 
sufficiently shows his level of disability.  Further 
evaluation is not warranted.  38 C.F.R. § 3.326(b) (2001).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  In addition, 
the Board member hearing complied with 38 C.F.R. § 3.103.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Background

In an April 1993 rating decision, service connection was 
granted for migraine headaches with dizziness and nosebleeds.  
This disability was assigned a 10 percent rating under 
Diagnostic Code 8100, effective from March 1992.  In a May 
1996 decision, the Board affirmed the 10 percent rating.  

In August 1998, the veteran filed a claim for an increased 
rating for migraine headaches.  Thereafter, a May 1998 VA 
neurology clinic record was received which showed treatment 
for severe headaches which historically had occurred twice 
per week and lasted 1-2 days.  It was noted that the veteran 
had band-like headaches accompanied by symptoms such as 
photophobia and phonophobia.  For relief, the veteran related 
that he would lie down in a dark room.  It was noted that the 
veteran had tried a variety of medications for relief of the 
headaches.  

In September 1998, the veteran was afforded a VA neurological 
examination.  At that time, the veteran reported that his 
migraine headaches occurred 3 times daily.  The veteran 
related that he experienced mild pains that come and go every 
hour and more severe pains that last for several hours per 
day, and the most severe ones may last all day and continue 
for 2-3 weeks.  He reported that the most severe headaches 
were accompanied by a high fever up to 105 degrees.  The 
veteran stated that the medium headaches lasted about 2 to 3 
days at a time.  During the headaches of medium severity, the 
veteran related that he would lie down and avoid activity.  
When the headaches were severe, the veteran stated that light 
aggravated the pain.  Presently, the veteran had no 
significant complaints.  It was noted that the veteran was 
seen in May 1998 at the neurology clinic for chronic migraine 
type of headache.  He was discharged from the neurology 
clinic to be followed in the primary care clinic.  It was 
noted that the veteran had not recently had any nosebleeds, 
but complained of having a peculiar sensation in his head 
during the headaches which felt "like an elevator."  
Following the headaches, the veteran described having 
weakness and fatigue.  He related that he was unable to 
perform strenuous activities.  The examiner indicated that 
the veteran was not currently taking medication prescribed by 
the neurology clinic, but indicated that the veteran 
occasionally took codeine as prescribed by his primary care 
physician.  Current neurological examination was negative.  
At the time of the examination, the veteran did not have a 
headache.  The diagnosis was migraine headaches of varying 
severity, occurring to some extent every day.  

In an October 1998 letter, William J. McIver, M.D., stated 
that the veteran had severe and incapacitating headaches.  
Along with his allergies, the physician stated that the 
veteran was unable to work in his present employment in 
landscaping and lawn maintenance.  

In a March 1999 rating decision, the veteran's claim for an 
increased rating was denied.  

Thereafter, VA medical records were received.  These records, 
dated from November 1998 to June 1999 show that the veteran 
complained of mild daily headaches with a bad episode 
occurring every 3 to 4 days.  It was noted that the veteran 
had tried multiple medications for the headaches, but had 
been unable to tolerate the side-effects of those 
medications.  The veteran requested Percocet or Darvocet for 
his headache pain, but the examiner suggested behavioral 
intervention for the headache pain.  

In an October 1999 rating decision, the veteran's disability 
rating for his migraine headaches was increased to 30 percent 
disabling, effective August 1998.  The veteran appealed that 
determination.  

Thereafter, records from the Social Security Administration 
(SSA) were received.  It was noted in the SSA decision that a 
vocational expert stated, with regard to the veteran, that 
due to the frequency and untimely occurrence of headaches, 
there is no work in the economy that such an individual could 
perform.  

In January 1992, the veteran testified before the undersigned 
member of the Board at the RO.  At that time, he testified 
that he has daily severe headaches which can last several 
days up to 6 weeks.  When the headaches are most severe, the 
veteran related that he was totally incapacitated.  The 
veteran indicated that the headaches cause problems with 
vision and hearing and that he has passed out before.  The 
veteran related that he only sleeps 3 and 1/2 hours for every 2 
days.  The veteran reported that he is basically unable to 
function.  He cannot work and he just sits at home and 
watches the "dust grow."


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  
Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus primarily on 
the more recent medical findings regarding the current level 
of the veteran's service-connected migraine headaches. 

The veteran's migraine headaches are rated under Diagnostic 
Code 8100.  Under Diagnostic Code 8100, a 30 percent 
evaluation is in order for characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, and a 50 percent evaluation for headaches that occur 
very frequently and involve prolonged and completely 
prostrating attacks productive of severe economic 
inadaptability.

A review of the record available shows that the veteran's 
migraine headache disability meets the criteria for a 50 
percent rating.  The records show that the veteran has 
headaches of varying intensity every day to include severe 
headaches which are incapacitating as documented in the 
medical records and in the veteran's own statements.  The 
medical records contain complaints of headaches and treatment 
for those headaches.  The migraine headaches have been shown 
to be very frequent, completely prostrating and productive of 
prolonged attacks which cause severe economic impairment.  As 
such, the veteran's contentions in that regard are credible.  
Accordingly, a 50 percent rating for migraine headaches is 
warranted.  The maximum schedular evaluation for migraine 
headaches is 50 percent.  There is no provision for a higher 
evaluation for this disability, and no evidence that the 
disability is more appropriately evaluated under another 
Diagnostic Code.

Accordingly, the Board has also considered referral of this 
issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In this 
case, the veteran has been treated by VA and a private 
physician for his headaches, but frequent actual 
hospitalizations for migraine headaches have not been 
demonstrated.  The veteran has testified that he cannot work 
due to migraine headaches and has submitted supporting 
documentation thereof from a private physician and the SSA.  
The Board accepts the veteran's statements and finds that his 
statements, in addition to the other evidence he has 
submitted, objectively establishes that he has industrial 
impairment due to migraine headaches.  However, the second 
standard for extraschedular consideration is marked 
interference with employment, such that an exceptional or 
unusual disability picture has been presented.  The criteria 
for an award of a 50 percent evaluation for migraine 
headaches requires very frequent, completely prostrating and 
prolonged attacks productive of severe economic impairment.  
An assignment of a 50 percent evaluation recognizes severe 
economic impairment.  The veteran has this severe economic 
impairment.  Since the veteran's economic impairment due to 
migraine headaches is specifically compensated under the 
assigned schedular criteria, an exceptional or unusual 
disability picture has not been presented.  Therefore, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  In this regard, the provisions of 
section 3.321 employ the term marked.  Although the termed 
marked in not defined in the regulations, a common meaning is 
noticeable.  The Board concludes that the term severe 
economic inadaptability, contemplated by the 50 percent 
evaluation, encompasses marked interference with employment.  

To the extent that the maximum evaluation under the 
diagnostic code is sought, the evidence supports the claim.  
To the extent that an evaluation in excess of 50 percent is 
sought, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  


ORDER

A 50 percent evaluation for migraine headaches is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



